Name: 2002/842/CFSP: Council Decision of 21 October 2002 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe
 Type: Decision
 Subject Matter: international security;  cooperation policy;  United Nations;  information and information processing;  defence;  economic geography;  social affairs
 Date Published: 2002-10-26

 Avis juridique important|32002D08422002/842/CFSP: Council Decision of 21 October 2002 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe Official Journal L 289 , 26/10/2002 P. 0001 - 0002Council Decisionof 21 October 2002concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe(2002/842/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Joint Action 2002/589/CFSP(1) and in particular Article 6 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union,Whereas:(1) The excessive and uncontrolled accumulation and spread of small arms and light weapons has fuelled crime and insecurity in South Eastern Europe, exacerbating conflict in the region and undermining post-conflict peace building, and places a serious constraint on economic and social development in South Eastern Europe.(2) In pursuing the objectives set out in Article 1 of Joint Action 2002/589/CFSP, the European Union envisages operating within the relevant international fora and in a regional context, as appropriate, to render assistance through international organisations, programmes and agencies as well as regional arrangements.(3) The Regional Implementation Plan on Small Arms and Light Weapons established under the Stability Pact for South Eastern Europe is intended to provide a framework for South East European countries to develop programmes and project proposals leading to strengthened capabilities in controlling the illicit proliferation and flow of weapons.(4) Under the auspices of the United Nations Development Programme (UNDP) and the Stability Pact, a "South East Europe Regional Clearinghouse for Small Arms Reduction" was established, located in Belgrade, and consisting of a technical support unit, supporting a number of regional and national level operational activities.(5) The objectives of this clearing house include strengthening capabilities of governments and non-governmental organisations to stem the illicit flow of small arms and light weapons throughout South East Europe. The clearing house should place particular emphasis on the development of regional projects to address the reality of cross-border flows of weapons.(6) The European Union considers that the Regional Implementation Plan, as well as the objectives of the clearing house, cover matters relating to the supply of, and demand for, small arms and light weapons and are part of the follow-up to the Programme of Action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects adopted by the United Nations Conference on the Illicit Trade in Small Arms and Light Weapons in all its aspects (New York, 9 to 20 July 2001).(7) The European Union considers that financial assistance to the clearing house would pursue the objective of close cooperation among States to reach the goals stated in the United Nations Programme of Action, including information-sharing, assistance and standard-setting, and highlights the role of regional organisations in fostering this cooperation.(8) The Commission has agreed to be entrusted with the implementation of this Decision.(9) The European Union intends therefore to offer financial assistance to the clearing house in accordance with Title II of Joint Action 2002/589/CFSP,HAS DECIDED AS FOLLOWS:Article 11. The European Union shall contribute to the "South East Europe Regional Clearinghouse for Small Arms Reduction", located in Belgrade, which was established under the auspices of the United Nations Development Programme (UNDP) and the Stability Pact.2. For this purpose, the European Union shall provide financial assistance to the UNDP aimed at contributing to the staff costs of the Belgrade clearing house.3. The Commission shall be entrusted with the implementation of this Decision. To that end, the Commission shall conclude a financing agreement with the UNDP on the use of the European Union contribution, which will take the form of a grant, contributing to the salaries of the Team Leader (Senior Adviser) for 12 months and of an NGO Coordinator for 11 months.Article 21. The financial reference amount for the purposes referred to in Article 1 shall be EUR 200000.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the Community procedures and rules applicable to the general budget of the European Union.Article 3The Commission shall submit any relevant information on the implementation of this Decision to the relevant Council bodies, in accordance with Article 9(1) of the Joint Action 2002/589/CFSP. This information may in particular be based on regular reports to be provided by the UNDP under its contractual relationship with the Commission.Article 41. This Decision shall take effect on the date of its adoption.It shall expire 12 months after the financing agreement between the Commission and the UNDP has been concluded.2. This Decision shall be reviewed 10 months after the date of its adoption.Article 5This Decision shall be published in the Official Journal.Done at Luxembourg, 21 October 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 191, 19.7.2002, p. 1.